Title: From Thomas Jefferson to Charles Willson Peale, 29 March 1807
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Dear Sir
                            
                            Washington Mar. 29. 07.
                        
                        Your favor of the 12th. is duly recieved, and I have no doubt the idea you suggest is perfectly sound that
                            the glasses of spectacles should perfectly accord with one another. the surfaces of every lens for a spectacle should be a
                            portion of that of a sphere, and not only should the two convexities correspond in position, but also with the lines of
                            vision from the two eyes. my improvements in spectacles have been trifling, being confined merely to size & form. I have
                            adopted Dr. Franklin’s plan of half glasses of different focal distances, with great advantage.   —I shall leave this place
                            within a week for Monticello. Capt. Lewis will set out about the same time for Philadelphia. by him I will send the small
                            reimbursement of 2. D 05 c for the inkholders. Accept affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    